When courses and distances in a deed are inconsistent with fixed monuments, the latter govern, for the reason that what is most material and certain controls that which is less material and *Page 160 
uncertain. Among the numerous authorities upon this point are Breck v. Young, 11 N.H. 485, Enfield v. Day, 11 N.H. 520, Smith v. Dodge,2 N.H. 303, Hall v. Davis, 36 N.H. 569.
Where land is described in a deed as running a certain distance by measurement to an ascertained line, though without a visible boundary, such line is regarded as of itself a monument which will control the admeasurement and fix the extent of the land conveyed. Flagg v. Thurston, 13 Pick. 145; Breck v. Young, supra, and authorities cited. As Hough's line, then, was a monument, there was no breach in the covenants of the defendants' intestate. The defendants are therefore entitled to
Judgment on the report.